UNITED STATES DIS'I`RICT COURT
WESTERN ])ISTRICT OF LOUISIANA
LAFAYETTE DIVISION

VANOIL COMPLETION SYSTEMS CASE NO. 6:18-CV-00412
LLC

VERSUS JUDGE ROBERT R. SUMMERHAYS
US PTC INC MAGISTRATE JU])GE HANNA
JUDGMENT

This matter Was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation After an independent review of the record, and
noting the absence of objections, this Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its oWn. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the motion to
dismiss [Rec. Doc. 9], pursuant to Federai Rule of Civil Procedure 12('0)(2), filed by
defendant PTC do Brasil Tecnologia Petroleo LTDA, is hereby DENIED, consistent
With the report and recommendation

Signed in Lafayette, Louisiana on Octo er § §, 2018.

  

 

  
 

ROBERT R SUI\/IMERHAY .
UNITED STATES DISTRICT JUD

 

